   Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 1 of 17                PageID #: 1


                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA

      HEDY DAVID,                               )
                                                )
             Plaintiff,                         )
                                                )
             v.                                 )      Case No.: 21-cv-377
                                                )
      COMERICA BANK,                            )      JURY TRIAL REQUESTED
                                                )
             Defendant.                         )



                                         COMPLAINT



      COMES NOW the Plaintiff, by and through her attorney, and avers against the
Defendant the following:


                                       INTRODUCTION


   1. This is a suit seeking damages, costs, and attorneys fees for Defendant's unlawful
      conversion of the Plaintiff's money and violations of the Electronic Fund Transfers Act
      (15 U.S.C. §1693 et seq.).

                                             PARTIES

   2. Plaintiff is a resident citizen of Mobile, Alabama, and has been so for over two years.

   3. Plaintiff is a “consumer” as defined by the Electronic Funds Transfers Act.

   4. Defendant is a foreign corporation whose principal address is 1717 Main Street, Dallas,
      TX 75201.

   5. Defendant is a “financial institution” as defined by Reg. E §1005.2(i), as it issues access
      devices to consumers like the Plaintiff for the purpose of providing electronic funds
      transfer services.
    Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 2 of 17                          PageID #: 2


                                       JURISDICTION AND VENUE

    6. 15 U.S.C. §1693m(g) provides this Court with subject matter jurisdiction over this case.

    7. Venue is proper as substantially all of the events or omissions giving rise to the
        Plaintiff's claims occurred within this district.



                                         FACTUAL ALLEGATIONS

    8. Defendant is the issuer of the “Go Program”1 debit card, a card issued to recipients of
        benefit payments.

    9. Defendant issued a Go Program debit card – an “access device” as defined by
        Regulation E – to the Plaintiff for the receipt of Plaintiff's child support payments.

    10. The Plaintiff's benefits were deposited to her Go Program card account for some time
        without incident.

    11. At some point in the spring of 2021, however, an unknown identity thief gained access
        to the Plaintiff’s Go Program account.

    12. On April 19, 2021, someone executed an “IVR Transfer”2 of $2,999.00 out of the
        Plaintiff’s Go Program account.

    13. The Plaintiff did not authorize any such transfer.

    14. The Plaintiff was not aware of any such transfer until after the money had been
        removed from her account.

    15. In short, the missing $2,999 was a complete shock to the Plaintiff, who did not discover
        the fraudulent transaction until her debit card was declined when she attempted to use
        it at a local merchant.

    16. The Defendant has never sent the Plaintiff monthly billing statements, as required by
        15 U.S.C. §1693d(c).

    17. The Plaintiff had not lost possession of her debit card, lent it to anyone else, or

1   Variously referred to as a “Way-to-Go” debit card as well, the division of Comerica Bank that manages these
    cards refers to itself as “Go Program.”
2   Upon information and belief, the term “IVR” means “Interactive Voice Response,” which is a telephonic
    system used by many financial institutions, including the Defendant, to transfer funds to and from consumer
    accounts. Because they are initiated over the telephone, IVR transfers are, by definition, “electronic fund
    transfers” pursuant to the EFTA and Regulation E. See 12 CFR §1005.3(b)(1)(iv).
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 3 of 17                PageID #: 3


   authorized anyone else to use it.

18. When the Plaintiff discovered the fraudulent charges, she immediately took action to
   address the fraud.

19. On or about April 20, 2021, the Plaintiff telephoned the Defendant, explained to
   Defendant’s agent that the $2,999 IVR transfer was fraudulent, and requested that her
   money be returned to her.

20. On or about April 20, 2021, the Defendant mailed the Plaintiff a “questionnaire of
   fraud,” which arrived a few days later. The Plaintiff filled it out and returned it to the
   Defendant, as requested.

21. In other words, she did exactly what the law required her to do.

22. Upon receipt of her dispute, the Defendant had a duty to conduct a bona fide
   investigation, and to refund the Plaintiff’s money within 10 days.

23. Defendant did neither.

24. Instead, the Defendant mailed Mrs. David a letter on May 4, 2021 stating that they had
   “completed an investigation” and were refusing to refund her money. A copy of this
   letter is attached as Exhibit A.

25. On June 2, 2021, the Plaintiff sent the Defendant another letter in which she reasserted
   her dispute of the $2,999 IVR transfer, again requested a refund, and included a copy
   of the police report she filed with the Mobile Police Department on May 11, 2021. A
   copy of this letter and proof of mailing is attached as Exhibit B.

26. The Defendant received the letter on June 7, 2021.

27. The Defendant again refused to refund the Plaintiff’s money.

28. The April 19, 2021 unauthorized IVR Transfer was an “error” within the meaning of 12
   CFR §1005.11(a)(1)(i) and 15 U.S.C. §1693f(f).

29. The Plaintiff’s April 20, 2021 and June 2, 2021 communications with the Defendant
   were “notices of error” as the term is defined by Reg. E. § 1005.11(b).

30. The Defendant’s calculation of her account balance after the unauthorized transfer was
   incorrect, and was also an “error” within the meaning of 12 CFR §1005.11(a)(1)(i).

31. The fraud questionnaire that Plaintiff mailed to Defendant in early May of 2021 also
    Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 4 of 17                             PageID #: 4


        constituted a “notice of error” within the meaning of the Electronic Fund Transfers
        Act.

    32. The Defendant did not provide the Plaintiff with any of the documents that it relied
        upon in making its determination.

    33. The Defendant never told the Plaintiff where her $2,999 went, despite the fact that the
        law required the Defendant to provide her with periodic statements containing that
        information.3

    34. Though there were numerous errors with respect to the Plaintiff’s account, the
        Defendant failed to correct the errors within 10 days.

    35. Defendant still has not corrected the errors.

    36. Defendant failed to provisionally credit Plaintiff's account while it investigated her
        assertions of errors.

    37. The Defendant did not conduct a bona fide investigation into the Plaintiff’s claims.

    38. Had the Defendant conducted an actual investigation into the Plaintiff’s disputes, it
        would have concluded that the Plaintiff had not authorized an IVR Transfer of $2,999
        to a mysterious account unknown and unrelated to the Plaintiff.

    39. The truth is that the Defendant did not conduct an actual investigation into the
        Plaintiff’s disputes.

    40. The Defendant had no reasonable basis for concluding that the Plaintiff’s account was
        not in error.

    41. The Defendant knowingly and willfully concluded that no error had occurred, despite
        having ample evidence to show that at least one error had indeed occurred.

    42. The Plaintiff lives on a limited income, and has no financial resources to fall back on
        without her child support payments.

    43. As a result of the Defendant’s conduct, the Plaintiff has suffered significant damages,
        including but not limited to:

        (a) The money that was taken and not returned;

3   Specifically, 15 U.S.C. §1693d(c) requires that for every month in which an electronic fund transfer moves
    money into or out of a consumer’s account, a periodic statement must be sent to that consumer, and said
    statement must provide the details of every such electronic fund transfer, including the identity of the
    recipient of any such funds. 12 CFR §1005.9(b)(1)(v).
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 5 of 17                 PageID #: 5


   (b) Consequential damages naturally flowing from the loss of $2,999, such as late fees,
   utility connection fees, finance charges, etc.;

   (c) Emotional distress and mental anguish;

   (d) Attorneys’ fees.



         FIRST CLAIM FOR RELIEF: ELECTRONIC FUND TRANSFERS ACT

44. Plaintiff realleges and incorporates by reference paragraphs 1 through 43 above.

45. The Electronic Fund Transfers Act (“EFTA”) governs debit card transactions such as
   the ones at issue in this case.

46. The EFTA prescribes a simple and consumer-friendly process for resolving disputes
   and errors made with respect to debit card accounts. See 15 U.S.C. § 1693f(f):

   (a) If the consumer discovers an error in his account, she may dispute the error within
      60 days of first receiving documentation of the error; 15 U.S.C. § 1693f(a)

   (b) the consumer’s dispute need only identify the consumer’s name and account
      number, indicate that the consumer believes an error to have occurred, and states
      the reason he believes an error occurred; 15 U.S.C. § 1693f(a)

   (c) the dispute may be written or oral, but if the dispute is oral, the financial institution
      may require written confirmation of the dispute; 15 U.S.C. § 1693f(a)

   (d) upon receipt of the consumer’s dispute, the financial institution must “investigate
      the alleged error, determine whether an error has occurred, and report or mail the
      results of such investigation and determination to the consumer within 10 business
      days; 15 U.S.C. § 1693f(a)

   (e) the financial institution determines that an error did occur, it must correct the error
      within one business day; 15 U.S.C. § 1693f(b)

   (f) if the financial institution cannot complete its investigation within 10 business days,
      it may request an additional 35 days to complete its investigation; 15 U.S.C. §
      1693f(c)

   (g) however, if the financial institution requests more than 10 days to complete its
      investigation, it must “provisionally recredit the consumer’s account for the
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 6 of 17                  PageID #: 6


       amount alleged to be in error;” 15 U.S.C. § 1693f(c)

   (h) if the financial institution determines that no error occurred, it must deliver the
       consumer and an explanation of such determination within three days; 15 U.S.C. §
       1693f(d)

47. If the financial institution fails to comply with any provision of the EFTA, it is liable to
   the consumer for his actual damages, statutory damages of up to $1000, plus court
   costs and reasonable attorneys fees. 15 U.S.C. § 1693m(a).

48. Additionally, the financial institution is liable for treble damages if:

   (a) the court finds that the financial institution failed to provisionally recredit the
       consumer’s account and either failed to make a good faith investigation or
       concludes no error occurred without having a reasonable basis for such conclusion;
       OR

   (b) the financial institution knowingly and willfully concluded that the consumer’s
       account was not in error when such conclusion could not reasonably have been
       drawn from the evidence available to the financial institution at the time of its
       investigation. 15 U.S.C. § 1693f(e).

49. In this case, the financial institution, Comerica Bank, wrongfully decided that no error
   had occurred, despite having access to more than enough evidence to realize that
   multiple errors had occurred.

50. It made this determination through a willful neglect of Mrs. David’s repeated and
   consistent statements, her police report, and documentary evidence easily available to
   them at the time of their “investigation.”

51. In other words, Comerica Bank not only failed to conduct a bona fide investigation, but
   also rejected Mrs. David’s disputes despite having no reasonable basis for doing so.

52. Plaintiff notified the Defendant of the errors on multiple occasions by telephone and in
   writing.

53. Each of these communications was a “notice of error” within the meaning of 12 CFR
   §1005.11(b).

54. Defendant failed to correct the errors within 10 days of being notified of the errors.

55. Defendant still has not corrected the errors.
    Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 7 of 17                              PageID #: 7


    56. Defendant failed to provisionally credit Plaintiff's account while it investigated his
        assertions of errors.

    57. Defendant still has not provisionally recredited the Plaintiff’s account.

    58. The Plaintiff is still without $2,999 that the Defendant wrongfully withheld from her.

    59. Furthermore, “violations of [15 U.S.C. §1693f] (unlike violations of §1693h) can lead to
        statutory damages even in the absence of injury.” Gale v. Hyde Park Bank, 384 F.3d
        451 (7th Cir. 2004).

    60. “In no event, however, shall a consumer’s liability for an unauthorized transfer exceed
        the lesser of – (1) $50...” 15 U.S.C. §1693g(a).4

    61. Otherwise, “a consumer incurs no liability from an unauthorized electronic fund
        transfer.” 15 U.S.C. §1693g(e).

    62. The Defendant has wrongfully held the Plaintiff liable for $2,999 of unauthorized
        electronic fund transfers – far more than the $50 limit of 15 U.S.C. §1693g(a).

    63. “In any action which involves a consumer’s liability for an unauthorized electronic
        fund transfer, the burden of proof is upon the financial institution to show that the
        electronic fund transfer was authorized...” 15 U.S.C. §1693g(b).

    64. As a result of the Defendant's own errors, its multiple failures to adequately
        investigate the Plaintiff’s disputes, and its failure to follow the requirements of the
        EFTA, the Plaintiff has suffered damages, including but not limited to:

        (a) Loss of at least $2,999, which Defendant wrongfully deducted from Plaintiff's
            account;

        (b) Consequential damages naturally flowing from the Defendant's failure to
            provisionally re-credit Plaintiff's account, such as late fees, interest, penalties, and
            the costs of borrowing to make ends meet;

        (c) Consequential damages flowing from the Defendant’s failure to correct the errors
            with respect to Plaintiff’s account;

        (d) Embarrassment, stress, headache, anxiety, fear, and frustration;

4   Though the statute itself imposes no such time limit, Regulation E requires that, in order for the consumer’s
    liability to be limited to $50, the consumer must notify the financial institution of the unauthorized transfer
    “within two business days after learning of the loss or theft of the access device.” This case does not involve
    the loss of an access device, as it never left the Plaintiff’s possession.
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 8 of 17                  PageID #: 8


   (e) Time spent attempting to correct Defendant's errors;

   (f) Attorneys' fees.

65. Pursuant to 15 U.S.C. §1693m(a), the Defendant is liable to the Plaintiff for all actual
   damages suffered as a result of Defendant's violations of the EFTA, in addition to
   statutory damages of up to $1,000.

66. Because the Defendant’s conduct was intentional and part of a persistent pattern of
   similar noncompliance with the law, the Court should award the Plaintiff the
   maximum statutory penalty of $1,000.

67. As the Defendant failed to provisionally credit Plaintiff's account and failed to
   undertake a good faith investigation into Plaintiff's disputes, the Defendant is liable to
   the Plaintiff for three times her actual damages. 15 U.S.C. §1693f(e).

68. As the Defendant knowingly and willingly concluded that the Plaintiff’s account was
   not in error when such conclusion could not reasonably been drawn from the available
   evidence, the Defendant is liable to the Plaintiff for three times his actual damages. 15
   U.S.C. §1693f(e).

69. The Defendant is also liable for the costs of this action, plus a reasonable attorneys’ fee.
   15 U.S.C. §1693m(a)(3).



                       SECOND CLAIM FOR RELIEF: CONVERSION

70. Plaintiff realleges and incorporates by reference paragraphs 1 through 43 above.

71. The Defendant had no right to take any of the money in Plaintiff's account.

72. Nonetheless, Defendant charged removed $2,999 from Plaintiff's account without
   justification in law or contract for doing so.

73. This also was a wrongful taking of the Plaintiff's property, in direct defiance of
   Plaintiff's sole and immediate right to possess such property.

74. These acts constituted conversion of the Plaintiff's funds.

75. Plaintiff has suffered significant damages as a direct result of such conversion.

76. The Plaintiff gave Defendant numerous opportunities to correct its errors and return
   Plaintiff's money, but Defendant persisted in its wrongful conduct knowingly.
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 9 of 17               PageID #: 9


77. Defendant's conversion of Plaintiff's money in the face of Plaintiff's numerous
    demands for its return, was committed with reckless disregard for the Plaintiff's rights.

78. For the conversion of Plaintiff's money, Defendant is liable for actual damages and
    punitive damages.



WHEREFORE, PREMISES CONSIDERED, Your Plaintiff respectfully prays this Court
award her the following relief:



   A) A trial by a struck jury;

   B) An award of actual damages, statutory damages, costs, and attorneys' fees for
      Defendant's violations of the Electronic Funds Transfers Act;

   C) An award of treble damages for Defendant's violations of 15 U.S.C. §1693f(e);

   D) An award of actual damages and punitive damages for Defendant's conversion of
      the Plaintiff's property;

   E) Such other relief as the Court may deem just and proper.



  /s/ Judson E. Crump
  Judson E. Crump
  Lead Counsel for Plaintiff
  250 Congress Street
  Mobile, Alabama 36603
  251.272.9148.
  judson@judsonecrump.com
Exhibit A
     Case 1:21-cv-00377-WS-M   Document 1 Filed 08/26/21 Page 10 of 17   PageID #: 10
Exhibit  B
    Case 1:21-cv-00377-WS-M   Document 1 Filed 08/26/21 Page 11 of 17   PageID #: 11
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 12 of 17   PageID #: 12
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 13 of 17   PageID #: 13
Case 1:21-cv-00377-WS-M Document 1 Filed 08/26/21 Page 14 of 17   PageID #: 14
7-WS-M Document 1 Filed 08/26/21 Page 15 o
7-WS-M Document 1 Filed 08/26/21 Page 16 o
S-M Document 1 Filed 08/26/21 Page
